DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

1.	The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations reciting “a robot identification unit configured to identify the robot…;”,  “an I/O signal information acquisition unit configured to acquire I/O signal information…,”,  “an object identification unit configured to identify an object; and “ a display control unit configured to cause the display device…”  has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “configured to …” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the units of the image processing unit 8 may be configured as hardware such as electrical circuitry, or may be configured as software such as programs to perform their functions. Also, the units may be configured as a combination of both of these.  See paragraph [0020]. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



4.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishi, US 2018/0307045 A1.

5. 	As per claim 1; Nishi discloses: An I/O signal information display system comprising:
 a display device configured to display an augmented reality image; (Nishi, [0031], “An augmented reality image generated by augmented reality (AR) technology is projected in the field of view of the operator wearing the head-mounted display 2. The head-mounted display 2 is designed, for example, to be in a form of eyeglasses, in which a projector is mounted on an upper or front part of eyeglasses, projecting an image onto transparent plates, or in a form of a cap, in which a display device hangs from the brim of a cap. ”)
an imaging device configured to acquire an actual photographed image with a portion including at least any robot of a monitoring target facility including at least one robot as an imaging field of view; (Nishi, [0061], “When the operator wearing the head-mounted display 2 works standing in front of a piece of factory equipment, the piece of factory equipment appears in the field of view of the operator by means of the display unit 21 of the head-mounted display 2.”, and [0030], “ Examples of factory equipment include manufacturing machines such as robots and machine tools as well as provisions for the factory.”)
a robot identification unit configured to identify the robot of the actual photographed image acquired by the imaging device and to be displayed by the display device; (Nishi, [0041], “More specifically, the image analysis unit 11 detects character regions and image regions in the real image captured by the image capture unit 22, takes out characters from the character regions, and recognizes image patterns in the image regions to extract information indicating the operational state and information on the identity of the piece of factory equipment. The information indicating the operational state of the piece of factory equipment is extracted from items displayed on the display device provided for the piece of factory equipment and appearing in the real image acquired by the image capture unit 22 of the head-mounted display 2. The information on the identity of the piece of factory equipment to be extracted by the image analysis unit 11 may be in the form of character information, barcodes, QR codes (registered trademark), Data Matrix (registered trademark), Maxi Code (registered trademark), or the like. ”)
an I/O signal information acquisition unit configured to acquire I/O signal information relating to the robot identified by the robot identification unit; (Nishi, [0041], “In so doing the image analysis unit 11 also extracts the information on the identity of the piece of factory equipment corresponding to the information indicating the operational state, based on the real image acquired by the image capture unit 22. When the real image includes a plurality of pieces of factory equipment, the image analysis unit 11 may extract, for each piece of factory equipment, information indicating operational state and information on identity.”)
an object identification unit configured to identify an object as a target of the I/O signal information based on a correlation between a change in the actual photographed image displayed on the display device and a change in the I/O signal information; (Nishi, [0048], “With reference to FIG. 1 again, the data analysis unit 13 determines whether or not an abnormality has occurred in the piece of factory equipment, based on the information indicating the operational state and the information on the identity of the piece of factory equipment stored in the data storage unit 12. The data analysis unit 13 performs abnormality determination processing for each piece of factory equipment, based on the information on the identities of the pieces of factory equipment. ”, also [0049]) and
 a display control unit configured to cause the display device to display an augmented reality image in a display form in which an image of the I/O signal information has a specific relationship with an image of the object identified by the The display control unit 14 performs control to cause the display unit 21 of the head-mounted display 2 to display an augmented reality image generated by superimposing on the real scene an additional image indicating maintenance information on the piece of factory equipment with respect to which the data analysis unit 13 has determined that an abnormality has occurred.”,  [0051], “ For example, an additional image indicating the maintenance information on the piece of factory equipment with respect to which it has been determined that an abnormality has occurred is superimposed on the real scene near the piece of factory equipment with respect to which it has been determined that the abnormality has occurred, based on the information on the identity of the piece of factory equipment with respect to which it has been determined that the abnormality has occurred.”, also see [0049])

6.	As per claim 2, Nishi discloses: The I/O signal information display system according to claim 1, wherein the object identification unit identifies an object based on simultaneity between the change in the actual photographed image and the change in the I/O signal information.  (Nishi, [0049], “Further, for example, the data analysis unit 13 successively observes changes in the information indicating the operational state of the piece of factory equipment stored in the data storage unit 12 and determines that an abnormality has occurred when the difference between the changes in the information indicating the operational state during the most recent time period of a certain duration and the changes during a time period of the certain duration preceding the most recent time period of the certain duration is out of a predefined reference range for the difference. Further, the data analysis unit 13 may perform abnormality determination processing in a manner other than those described above. Machine learning techniques may be used in the data analysis processing by the data analysis unit 13.”)

7. 	As per claim 3, Nishi discloses:  The I/O signal information display system according to claim 1, wherein the display control unit causes the display device to display, as the display form, any of: a form in which an image of the I/O signal information is adjacent to an image of the object; a form in which an image of the I/0 signal information is superimposed on the image of the object;  a form in which a numerical value of the I/0 signal information is displayed in text together with the image of the object; a form in which a pattern having brightness, hue, or saturation according to the numerical value of the I/O signal information is displayed together with the image of the object; a form in which a graph according to the numerical value of the I/O signal information is displayed together with the image of the object; or a form in which the image of the object is altered according to the numerical value of the I/O signal information.  (Nishi, [0071], “The data analysis unit 13 determines whether or not an abnormality has occurred in any one of the robot 1200 and machine tools 1100A and 1100B, based on the pieces of information indicating the operational states and the pieces of information on the identities of the robot 1200 and the machine tools 1100A and 1100B stored in the data storage unit 12. For example, when the data analysis unit 13 determines that an abnormality has occurred in the machine tool 1100A, the display control unit 14 performs control to cause the display unit 21 of the head-mounted display 2 to display an augmented reality image generated by superimposing on the real scene an additional image indicating, for example, “Abnormality Occurred! Conduct Diversion Operation.” as maintenance information for the machine tool 1100A in which the abnormality has occurred.”, and  FIG. 6”)
 
 
 Conclusion 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254.  The examiner can normally be reached on Monday to Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Mark Zimmerman can be reached on 571- 272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.